        Case 1:21-mj-00011-BKE Document 20 Filed 07/08/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

UNITED STATES OF AMERICA                 )
                                         )
              v.                         ) CASE NO: 1:21-mj-0011
                                         )
 jaybirdlive88@gmail.com                 )
706-830-9370                             )
201 Dorset Drive, Evans, GA 30809        )

                                UNSEALING ORDER

      Upon motion of the United States for an order unsealing the above listed case

number, together with any and all process issued thereunder and the motion to seal

and order sealing said documents in the above-styled matter, and good cause

appearing therefore, the investigation of the Defendant has concluded and will not be

compromised by unsealing said documents and that such documents will be provided

to counsel for the Defendant, it is,

      ORDERED that the Government's motion is GRANTED. The case number

issued in the above-styled matter, together with any and all process issued

thereunder and the motion to seal and order sealing said documents in the above-

styled matter, are hereby UNSEALED.

      Order entered at Augusta, Georgia, this ____
                                               8th day of July 2021.




                                       ___________________________________
                                       HONORABLE BRIAN K. EPPS
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
